In an action to recover brokerage commissions for the procurement of a mortgage loan commitment and an increase of the commitment (first cause of action) and to recover for services rendered in procuring an amendment of the commitment (second cause of action), defendant appeals (1) from a judgment of the Supreme Court, Kings "County, entered April 14, 1972, in favor of plaintiff, pursuant to an order of said court, dated April 12, 1972, which granted a motion by plaintiff to the extent that it was to strike the affirmative defense in defendant’s amended answer and for summary judgment on the first cause of action, denied the motion insofar as it was for summary judgment on the second cause of action, and severed the causes, and (2) from so much of a further order of the same court, dated July 18, 1972, as, upon reargument and renewal of said motion, adhered to the original decision striking the defense, granting plaintiff summary judgment on the first cause of action, and severing the causes. Order dated July 18, 1972 reversed insofar us appealed from and judgment entered April 14, 1972 reversed, on the law, without costs, and plaintiff’s motion denied insofar as it was to strike the defense and for summary judgment. Appellant is awarded one bill of $10 costs and disbursements to cover both appeals. We are of the view that the papers in this case raise issues of fact as to the defense in question, i.e., of economic duress, which require a trial. Martuscello, Acting P. J., Christ and Benjamin, JJ., concur; Latham and Shapiro, JJ., dissent and vote to affirm.